Citation Nr: 1627892	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-25 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial 60 percent rating for residuals of prostate cancer.

2.  Entitlement to an initial rating in excess of 60 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD
A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In this decision the RO granted service connection for prostate cancer assigning a 100 percent rating effective April 2008 for active malignancy, and a 20 percent rating thereafter effective February 2008.  In March 2014, the RO increased the rating to 40 percent, effective February 2013, and in April 2015 the RO assigned an effective date of February 1, 2008 for the 40 percent rating.  This matter was previously before the Board in October 2015 at which time the current issue was remanded for additional development.  

The Board has bifurcated the increased rating issue on appeal because to do so at this time is favorable to the Veteran.  The bifurcation allows for the Board's finding in this decision that the schedular criteria for (an increased) 60 percent rating are met for the period from February 1, 2008, thus resulting in grant of partial benefits  as to this aspect of the claim while development for the remaining aspects of the increased rating issue continue on remand. "Bifurcation of a claim generally is within the Secretary's discretion."  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011); see also Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011); rev'd on other grounds, 132 S.Ct. 75 (2011) (discussing that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of different theories of entitlement).

In March 2016, the Veteran's representative filed a new claim on the Veteran's behalf for entitlement to service connection for soft tissue sarcoma.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Effective as of February 1, 2008, the symptomatology associated with the Veteran's service-connected residuals of prostate cancer has been manifested primarily by voiding dysfunction and urine leakage requiring the wearing of absorbent material which must be changed more than four times per day.


CONCLUSION OF LAW

The Veteran's residuals of prostate cancer meet the criteria for a 60 percent rating from February 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.21, 4.115a, 4.115b, Code 7528 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA applies to the issues on appeal.  However, as the Board has bifurcated the increased rating issue, the only matter addressed with a final decision at this time is the question of whether the Veteran meets the schedular criteria for a 60 percent rating for residuals of prostate cancer. Inasmuch as the Veteran's appeal is being granted to that extent (the Board finds that the criteria for a 60 percent rating are met) without final denial of any matter on appeal at this time, there is no reason to address further the impact of the VCAA on this matter, since any notice or duty to assist omission is harmless with respect to this decision.

II. Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Prostate cancer is rated under Diagnostic Code 7528 (for malignant neoplasms of the genitourinary system), which provides for a 100 percent rating upon diagnosis of malignancy and for 6 months following surgery, X-ray, chemotherapy, or other therapeutic procedure.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, and Note following.

Renal dysfunction is manifested as constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101 is evaluated as 60 percent disabling.  An 80 percent disability evaluation is assigned for symptoms of persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one or more of the following: persistent edema and albuminuria; or BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  Impotence secondary to prostate cancer is separately compensated, as reflected by the award of service connection for erectile dysfunction, and special monthly compensation for loss of use of a creative organ, and is not for consideration herein. 

Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  As the maximum schedular rating for urinary frequency is 40 percent, and the maximum rating for obstructed voiding is 30 percent, rating on such bases would be of no benefit to the Veteran.  

Urine leakage warrants a 40 percent rating when it requires wearing of absorbent materials which must be changed 2 to 4 times per day, and a (maximum) 60 percent rating when the absorbent materials must be changed more than 4 times per day. Higher (60 and 80 percent) ratings may be assigned for renal dysfunction residuals of prostate cancer.  38 C.F.R. § 4.115a.

In this case, the Veteran's service-connected prostate cancer was rated as 100 percent disabling from May 2006 to February 1, 2008.  Thereafter, effective February 1, 2008, his service-connected residuals of prostate cancer were assigned a 40 percent evaluation.

Throughout the appeal period, the Veteran's prostate cancer residuals has been rated based on his voiding dysfunction (particularly urinary incontinence), and not renal dysfunction.  In regard to renal dysfunction, the Veteran denied any history of recurrent symptomatic urinary tract or kidney infections at VA examinations in January 2008, March 2014 and January 2016 and the examiners from these examinations reported that there was no renal dysfunction.

With respect to voiding dysfunction, the January 2008 examiner reported that the Veteran was unable to control the flow of urine and wet himself before getting to the bathroom.  He relayed the Veteran's report that he wears pads and changes them approximately two times a day.  He also noted that the Veteran was a truck driver.  The subsequent VA examiner in March 2014 noted that the Veteran's voiding dysfunction did not cause urine leakage.  However, the January 2016 VA examiner reported that the Veteran's voiding dysfunction did cause urine leakage and that he required absorbent material that must be changed two to four times a day.  

While the above reported results regarding the Veteran's urine leakage and the requirement for and frequency of changing absorbent materials are somewhat inconsistent, the Veteran's statements in this regard are not.  In this regard, the Veteran reported in his January 2009 notice of disagreement and July 2009 substantive appeal that he has to change his pads at least six times a day and that this was an area of misunderstanding with the (January 2008) VA examiner.  He explained that he reported to the examiner that he was a truck driver and did not always have the opportunity to change his pads due to being in the truck and driving, but that he needed to change his pads more than twice a day and that they must be changed six times a day.  Also, in written argument in September 2015, the Veteran's representative repeated the Veteran's contention that VA did not acknowledge that he is required to use absorbent material and change them at a minimum of four times a day.  

The Veteran's statements show that the number of changes required by him of absorbent materials on a typical day, or the average daily number of changes, is in excess of 4.  The Veteran is certainly competent to report through lay testimony the number of times he changes these absorbent materials in a day.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board finds that Veteran's lay statements credible and highly probative.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir.1997) (it is the Board's duty "to analyze the credibility and probative value of the evidence"); Owens v. Brown, 7 Vet.App. 429, 433 (1995) (it is the province of the Board to weigh and assess the evidence of record).  

In light of the above, the Board finds that the criteria for a 60 percent rating for residuals of prostate cancer are met, on the basis of urinary leakage, throughout the period on appeal (from February 1, 2008 to the present).  

The Board's decision at this time is limited to the determination that the criteria for the 60 percent rating are met based on urinary leakage.  As was noted above, 60 percent is the maximum schedular rating provided under the criteria for rating voiding dysfunction based on leakage.  For complete resolution of the remainder of the Veteran's appeal, further consideration must be given to the alternate criteria for rating prostate cancer residuals (with schedular ratings in excess of 60 percent), such as ratings based upon renal dysfunction or recurrence or metastasis of his prostate cancer.  Complete resolution of the remainder of the Veteran's appeal also requires consideration of potential entitlement to an extraschedular rating.  Such matters associated with the remainder of the Veteran's appeal are addressed in the remand section below.


ORDER

A 60 percent rating is granted for the Veteran's prostate cancer residuals from February 1, 2008, subject to the regulations governing the payment of monetary awards.


REMAND

In February 2016, the AOJ obtained an independent medical opinion that addressed the state of the Veteran's prostate disability based on the examiner's review of the Veteran's electronic claims file and on current medical literature.  The examiner opined that it was "as least as likely as not that the Veteran's claimed prostate cancer related to 'clinical changes in the disease state' because of the progressive elevation in the PSA, continuous voiding dysfunction and the development of prostate stones."  This finding suggests a worsening in the Veteran's prostate disability and thus requires a new examination in order to more accurately assess the current severity of this disability.  As noted, pertinent rating criteria provide for a maximum 100 percent rating for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, Code 7528.

Also, relevant VA treatment records should be updated and associated with the claims file.  The most recent VA treatment records on file are dated through November 2015.

Accordingly, the case is REMANDED for the following action:

1.  Update relevant VA treatment records from the Tuskegee VAMC from November 2015 to present.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his prostate disability.  The electronic claims file must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner should describe the current level of all manifestations of the Veteran's prostate cancer (residuals) and state whether it is still in remission.  A complete rationale should be given for each opinion expressed.

3.  After completing the above, and any other development deemed appropriate, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit requested is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before returning the appeal to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


